Blackwell, Judge.
In this case, John Sherman seeks to represent a class of persons owning taxable real property in Fulton County, and he appeals from the denial of his motion to certify a class. When a court decides a motion to certify a class:
[TJhe court shall enter a written order addressing whether the factors required by [OCGA § 9-11-23] for certification of a class have been met and specifying the findings of fact and conclusions of law on which the court has based its decision with regard to whether each such factor has been established.
OCGA § 9-11-23 (f) (3). Here, the court below failed to do these things in its one-page order denying the motion to certify a class. It did not specifically address any of the factors required by OCGA § 9-11-23, it did not make any findings of fact, and it did not reach any *620conclusions of law. Instead, the court below said in its order only that it had considered “the record, motion, and supporting briefs, as well as the applicable principles of law and equity,” and based on these things, “the Court hereby finds that [Sherman]’s motion for class certification is DENIED.” Sherman contends that the court below erred when it failed to do the things required by OCGA § 9-11-23 (f) (3), and the defendants-appellees concede this point. We agree, and we vacate the order denying the motion to certify a class and remand for the court below to enter a more detailed order on the motion, one that complies with OCGA § 9-11-23 (f) (3). See Aleman v. UHS-Pruitt Holdings, Inc., 306 Ga. App. 650, 651 (703 SE2d 96) (2010); Griffin Indus., Inc. v. Green, 280 Ga. App. 858, 860 (1) (635 SE2d 231) (2006).
Decided December 21, 2011
Reconsideration denied January 19, 2012.
Martenson, Hashrouck & Simon, Robert D. Feagin, John F. Woodham, for appellant.
IchterThomas, Cary Ichter, Cheryl M. Ringer, Jerolyn W. Ferrari, for appellees.

Judgment vacated and case remanded with direction.


Barnes, P. J., and Adams, J., concur.